Citation Nr: 0844181	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  05-05 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.	Entitlement to an initial 
compensable rating for status-post carpal tunnel syndrome 
(CTS) release surgery, left wrist, from March 11, 2002 to 
June 6, 2006.

2.	Entitlement to a higher rating 
than 10 percent for status-post CTS release surgery, left 
wrist, since June 7, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to September 
1992.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana which, in part, granted service 
connection and a noncompensable evaluation for status-post 
CTS release surgery, left wrist, effective March 11, 2002. 
The veteran appealed from the initial assigned disability 
rating. See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999). Jurisdiction over the case was later transferred to 
the RO in Jackson, Mississippi.

In June 2007, the veteran testified during a Travel Board 
hearing at the RO before the undersigned Veterans Law Judge. 
The Board's decision of November 2007 denied the matters then 
on appeal of petitions to reopen claims for service 
connection for low back and eye disorders, service connection 
for sinusitis, and an initial compensable rating for a left 
shoulder; and granted a 30 percent initial rating for status-
post CTS surgery, right side. The Board then remanded the 
present claim to the RO (via the Appeals Management Center 
(AMC) in Washington, D.C.) for further evidentiary 
development.  

While the claim was on remand the RO/AMC increased to 10 
percent the rating for carpal tunnel syndrome, left wrist, 
effective June 7, 2006. The veteran continues to seek a 
higher award of compensation. See A.B. v. Brown, 6 Vet. App. 
35, 39 (1993) (the claimant is presumed to be seeking the 
highest possible rating for a disability unless he or she 
expressly indicates otherwise). This claim has now returned 
to the Board for further review.


FINDINGS OF FACT

1.	From the March 11, 2002 effective date of service 
connection to January 28, 2004, the veteran's residuals of 
left wrist carpal tunnel release surgery did not involve 
neurological impairment of the median nerve at the mild 
level.

2.	From January 29, 2004 to June 6, 2006, there was present 
mild incomplete paralysis of the median nerve.

3.	Since June 7, 2006, the left wrist carpal tunnel 
syndrome has not involved more than mild incomplete paralysis 
of the median nerve.


CONCLUSIONS OF LAW

1.	The criteria for an initial compensable rating for 
status-post carpal tunnel syndrome release surgery, left 
wrist, from March 11, 2002 to January 28, 2004, are not met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 
4.10, 4.120, 4.124a, Diagnostic Code 8515 (2008).

2.	The criteria for a 10 percent rating for status-post 
carpal tunnel syndrome release surgery, left wrist, from 
January 29, 2004 to June 6, 2006, are met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 
4.120, 4.124a, Diagnostic Code 8515 (2008).

3.	The criteria for a higher rating than 10 percent for 
status-post carpal tunnel syndrome release surgery, left 
wrist, since June 7, 2006, are not met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.120, 
4.124a, Diagnostic Code 8515 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2008), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). 

The provisions of 38 C.F.R. § 3.159 have been in part 
revised. These revisions are effective as of May 30, 2008. 73 
Fed. Reg. 23,353-23,356 (April 30, 2008). The final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a NOD or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established. VA may continue to have an obligation to provide 
adequate 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2007). 
The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The relevant notice information also must have been timely 
sent. The Court in Pelegrini II prescribed as the definition 
of timely notice the sequence of events whereby VCAA notice 
is provided in advance of the initial adjudication of the 
claim. See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).

The veteran is appealing the initial rating assigned 
following the RO's February 2003 rating decision that granted 
entitlement to service connection for status-post carpal 
tunnel release surgery. Where a claim for service connection 
has been substantiated and an initial rating and effective 
date assigned, the filing of a NOD with the RO's decision as 
to the assigned disability rating does not trigger additional 
38 U.S.C.A. § 5103(a) notice. The claimant bears the burden 
of demonstrating any prejudice from defective VCAA notice 
with respect to either of these "downstream elements." See 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). Here, the 
RO apprised the veteran of the requirements of the VCAA 
through June 2002 correspondence on her then-pending claim 
for service connection, and no further VCAA notice is 
required.

In any event, the veteran has been provided a January 2007 
notice letter explaining what evidence would substantiate her 
claims for higher initial ratings since the effective date of 
the grant of service connection. The December 2004 Statement 
of the Case (SOC) and subsequent Supplemental SOCs (SSOCs) 
cited to the applicable law and regulations. The January 2007 
VCAA correspondence also explained the joint obligation 
between VA and the veteran to obtain pertinent evidence and 
information, including that VA would undertake reasonable 
measures to assist in obtaining further VA medical records, 
private treatment records and other Federal records. See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).
Furthermore, an addendum to the July 2006 SSOC provided 
notice concerning both the disability rating and effective 
date elements of a pending claim for benefits.

The RO/AMC has taken appropriate action to comply with the 
duty to assist the veteran through obtaining extensive 
records of VA outpatient treatment, and records from private 
treatment providers. The veteran has undergone several VA 
examinations. 38 C.F.R. § 4.1 (for purpose of application of 
the rating schedule accurate and fully descriptive medical 
examinations are required with emphasis on the limitation of 
activity imposed by the disabling condition). In support of 
the claims she has provided numerous statements. The veteran 
testified during a June 2007 Travel Board hearing before the 
undersigned. The record as it stands includes sufficient 
competent evidence to decide the claims. See 38 C.F.R. § 
3.159(c)(4). Under these circumstances, no further action is 
necessary to assist the veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits. 

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R.             § 4.1 (2008). Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. Generally,          the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability. 38 C.F.R. § 4.1.

Where the veteran appeals the rating initially assigned for 
the disability, after already having established service 
connection for it, VA must consider the propriety of a staged 
rating that is indicative of changes in the severity of the 
course of his or her disability over time. See Fenderson, 12 
Vet. App. at 125-26.

The veteran's service-connected status-post CTS release 
surgery has been evaluated as noncompensable from the March 
11, 2002 effective date of service connection until June 6, 
2006, and as 10 percent disabling since June 7, 2006 under 
the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8515, 
for incomplete paralysis of the median nerve. 

The Board has determined that the initial noncompensable 
rating for the veteran's left wrist carpal tunnel syndrome, 
status-post surgery, should remain in effect up until January 
29, 2004, when this disorder objectively worsened to a level 
contemplating a 10 percent rating. A 10 percent evaluation is 
then granted from January 29, 2004 through June 6, 2006, 
providing a "staged" rating based on an increase in 
severity under the Fenderson decision. Following this award 
of benefits, the Board further concludes that no higher 
evaluation is warranted than the existing 10 percent rating 
from June 7, 2006 onwards.

Under Diagnostic Code 8515, complete paralysis of the median 
nerve is defined as where the hand is inclined to the ulnar 
side, with the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand; pronation 
incomplete and defective, absence of flexion of index finger 
and feeble flexion of middle finger, cannot make a fist, 
index and middle fingers remain extended; cannot flex distal 
phalanx of thumb, defective opposition and abduction of the 
thumb, at right angles to palm; flexion of wrist weakened; 
and pain with trophic disturbances. Complete paralysis 
warrants a 60 percent rating if affecting the minor 
extremity, and a 70 percent rating  if the major extremity is 
involved. Where there is severe incomplete paralysis, this 
warrants a 40 percent rating for a minor extremity, and 50 
percent for a major extremity. Moderate incomplete paralysis 
corresponds to a 20 percent rating for a minor extremity, and 
30 percent for a major extremity. Mild incomplete paralysis 
warrants a 10 percent rating for both a minor and major 
extremity. 
 
Generally, neurological disorders are ordinarily to be rated 
in proportion to the impairment of motor, sensory or mental 
function. In rating peripheral nerve injuries and their 
residuals, attention should be given to the site and 
character of the injury, the relative impairment in motor 
function, trophic changes, or sensory disturbances. 38 C.F.R. 
§ 4.120. 

A note to 38 C.F.R. § 4.124a states that the term 
"incomplete paralysis" where involving peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration. Also, when 
peripheral nerve involvement is wholly sensory, the rating 
should be for the mild or, at most, the moderate degree.

The words "mild," "moderate," and "severe" are not 
defined in the above rating criteria. Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. § 4.6.

The rating schedule defines the normal range of motion of the 
wrist as follows: dorsiflexion (extension) 0 to 70 degrees, 
palmar flexion 0 to 80 degrees, ulnar deviation 0 to 45 
degrees, and radial deviation 0 to 20 degrees. 38 C.F.R. § 
4.71a, Plate I.

March 11, 2002 to January 28, 2004

Records of VA outpatient treatment indicate on a July 2002 
physical therapy consultation evaluation for neck pain which 
further showed normal sensation in the bilateral upper 
extremities, normal strength at the 5/5 level for bilateral 
wrist extension and flexion, and 4/5 strength for wrist ulnar 
deviation. The diagnosis was bilateral carpal tunnel 
syndrome, and the prescribed treatment course was a splinting 
and stretching program. 
The veteran underwent a VA examination of the peripheral 
nerves in January 2003 and then indicated that she had 
undergone carpal tunnel release surgery in March 2002 with 
almost a complete resolution of symptoms. She had undergone a 
similar surgery on the right side the previous day. On 
limited neurological examination the strength in the left 
hand was full, no atrophy was noted, and primary sensation to 
pinprick was intact. The examiner's impression was that the 
patient had developed bilateral carpal tunnel symptoms, 
initially treated conservatively and ultimately requiring 
surgical release. 

On examination again in July 2003 the medical findings were 
primarily limited to evaluating carpal tunnel syndrome at the 
right wrist following release surgery on that side. The 
examiner's assessment was that the veteran had bilateral 
carpal tunnel release from median neuropathies at both wrists 
which appeared to have been successful in relieving the pain 
she was having.

A November 2003 VA physician's note indicates the recommended 
usage of a specialized keyboard pad in a workplace 
environment because of bilateral carpal tunnel syndrome. 

The clear implication from these initial medical evaluations 
is that the veteran experienced few if any demonstrable 
residuals of left wrist carpal tunnel syndrome for 
approximately two-years following the procedure. Upon 
consultation at a VA Medical Center in July 2002 there was 
normal retained strength of the left wrist with the one 
exception of 4/5 in wrist ulnar deviation, and normal 
sensation. The January 2003 VA compensation and pension 
examination observed a near total resolution of symptoms 
after the March 2002 CTS surgery, and found no muscle 
atrophy, normal pinprick sensation, and normal strength. The 
July 2003 VA examiner similarly observed that the CTS surgery 
appeared to have had a successful outcome. As a result, the 
level of symptomatology to the extent shown did not meet the 
criteria for a compensable evaluation under 38 C.F.R. § 
4.124a, Diagnostic Code 8515 based on mild incomplete 
paralysis.



January 29, 2004 to June 6, 2006

VA outpatient findings further show that in January 2004 the 
veteran saw an occupational therapist for reported neck and 
carpal tunnel pain that limited the ability to work. The left 
wrist demonstrated flexion to 78 degrees, and extension to 50 
degrees, with 4/5 level of strength. Circumduction, ulnar 
deviation, and radial deviation were all within full limits. 
There was apparent edema proximal to the styloids on both 
wrists. A February 2004 occupational therapy note indicates 
completion of strengthening exercises for both wrists, and 
that the veteran complained of weakness in the left wrist 
requiring breaks at times.

When evaluated by a VA physician in March 2004 the veteran 
described continued discomfort with repetitive motion of the 
wrists. There was mild thenar atrophy bilaterally, and good 
wrist flexion and extension with some pain. She received an 
injection of pain relief medication. A July 2004 consultation 
provided similar findings. A November 2004 report indicated 
positive Tinnel's and Phalen's signs, and some thenar 
atrophy. The veteran obtained steroid injections. During a 
July 2005 follow-up consultation the veteran had positive 
Tinnel's sign and negative Phalen's sign. 

According to the competent findings since January 29, 2004, 
the date of an initial VA occupational therapy consultation, 
the veteran's symptoms and manifestations of carpal tunnel 
syndrome of the left wrist were indicative of a 10 percent 
rating for mild incomplete paralysis of the median nerve. 
This evaluation revealed overall strength at the 4/5 level 
and the onset of some edema at the wrists. On evaluation 
again in March 2004 the veteran had mild thenar atrophy 
bilaterally, and began to undergo a course of injection of 
pain relief medications and steroids. VA records further show 
positive Tinnel's and Phalen's signs, although only the 
former persisted. This increase in severity of carpal tunnel 
syndrome is best approximated by assignment of a 10 percent 
rating based on the degree of symptomatology shown. The 
evidence does not support assigning the next higher rating of 
20 percent (for a minor extremity) absent a treatment 
provider's finding there were more "moderate" symptoms. The 
above evaluations consistently noted at or near full range of 
motion in the wrist. There is also no indication of any 
additional elements described under the definition for 
complete paralysis even at a more attenuated level, such as 
incomplete and defective pronation, lack of flexion of index 
finger, or hand inclined to the ulnar side. 38 C.F.R. § 
4.124a, Diagnostic Code 8515.

Hence, a 10 percent rating is granted from January 29, 2004 
to June 6, 2006 for mild incomplete paralysis of the median 
nerve.

June 7, 2006 to the Present 

The report of a June 2006 VA neurological examination 
indicates the examiner's review of the veteran's claims file. 
The veteran reported having continued numbness and pain of 
both wrists, especially with prolonged use. She continued to 
utilize a computer a great deal requiring typing. The veteran 
was right-handed. Regarding the left wrist, over the last 
three to four months she would have to hold the wrist if 
lifting any heavy items. She experienced numbness that mostly 
affected her thumb, first and second fingers with pain also 
to these areas with repetitive movement. She had the same 
sequelae symptoms with heavy objects or prolonged holding. 
The previous relief from surgical release on the left side in 
2002 gave good results, however, over the last few months she 
had begun experiencing pain at night. 

Physical examination demonstrated that surface anatomy was 
intact with the exception of mild to moderate bilateral 
thenar wasting. Pulses were 2+ full and equal with normal 
capillary refill to both hands. Skin was warm and dry to both 
hands to the fingertips. Tinnel's and Phalen's tests were 
both negative bilaterally. Pinprick examination to both 
wrists was not necessarily consistent with either median or 
ulnar nerve distribution. The diagnosis was service-connected 
bilateral carpal tunnel syndrome, status-post bilateral 
release, remaining symptomatic.

On examination of the hand, fingers and thumb the following 
month the veteran described pain in both of her wrists and 
identified the volar aspect of both wrists as the location of 
pain. She indicated that generally she was minimally 
symptomatic until she began to use her hands on a repetitive 
basis. Flare-ups occurred on a daily basis beginning at work 
and continuing through the evening. The veteran used 
bilateral wrist splints at night. The objective examination 
revealed a well-healed surgical scar on the volar aspect of 
both wrists, secondary to prior carpal tunnel releases. The 
wrists did not show redness, heat, swelling, or deformity, 
and there was no tenderness to palpation. Repetitive range of 
motion testing of the left wrist indicated 70 degrees of 
dorsiflexion, 65 degrees of palmar flexion, 45 degrees of 
ulnar deviation, and 20 degrees of radial deviation. There 
was no pain on motion indicated. The hands did not show 
redness, heat, swelling, or deformity. The veteran had full 
extension of the fingers, and made an excellent fist with 
both hands. She could oppose the thumbs to the fingertips and 
grip strength was 5/5 bilaterally. The impression was 
service-connected bilateral carpal tunnel syndrome. The 
examiner found that with reference to the DeLuca provisions 
(as indicated below, requiring ratings based on limitation 
upon motion to account for functional loss due to pain and 
other factors), additional limitation of function due to 
repetitive use or flare-ups could not be determined without 
result to mere speculation. 

These VA examination findings are consistent with the 
existing 10 percent evaluation under Diagnostic Code 8515. 
The neurological examination of June 2006 indicated absent 
Tinnel's and Phalen's signs, pinprick examination normal, and 
normal capillary function of both hands. While the examiner 
noted mild to moderate bilateral thenar wasting, there was no 
suggestion of this on an orthopedic examination the next 
month. The July 2006 examination provides in comparison a 
depiction of normal function with the absence of edema, 
tenderness to palpation, or any deformity. Strength was 
measured at 5/5. The medical history further showed the 
veteran to be minimally symptomatic until completing more 
repetitive motion. The left hand fingers also had the full 
degree of retained motion. Consequently, the evidence as a 
whole is consistent with no more than mild level of 
impairment under Diagnostic Code 8515.

The Board has considered other potentially applicable 
diagnostic codes, however these do not support a higher 
evaluation, including the criteria premised upon limitation 
of motion at 38 C.F.R. § 4.71a, Diagnostic Code 5215 as 
mobility in the left wrist was at or near normal. The 
evidence also does not substantiate any separate compensable 
rating for a post-surgical scar on the left wrist. The VA 
examination of January 2003 indicated the scar on the left 
wrist was approximately 1-cm long and well-healed, and as 
result it did not meet the requirements for a compensable 
rating based on surface area, painfulness on palpation, or 
any other characteristic. See 38 C.F.R. § 4.118, Diagnostic 
Codes 7801-7805 (2007); and as revised at 73 Fed. Reg. 54,708 
(Sept. 23, 2008), to be codified later at 38 C.F.R. § 4.118. 
A 10 percent rating therefore is the correct schedular 
evaluation from June 7, 2006 onwards.

Extraschedular Consideration

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation. 
The veteran has not shown that her service-connected 
residuals of left wrist carpal tunnel release surgery have 
caused marked interference with employment, meaning above and 
beyond that contemplated by the current schedular ratings. 
The present assigned disability ratings are intended to take 
into consideration the impact of the veteran's symptomatology 
on occupational capacity. 38 C.F.R. § 4.1. See also Van Hoose 
v. Brown, 4 Vet. App. 361 (1993). The record indicates that 
the veteran remains employed on a full-time basis. The 
service-connected left wrist disorder also has not 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards. In the absence of the evidence 
of such factors, the Board is not required to remand this 
case to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying an initial 
compensable rating from March 11, 2002 to January 28, 2004, 
but then granting a 10 percent rating up until June 6, 2006. 
A rating in excess of 10 percent since June 7, 2006 is being 
denied. As the preponderance of the evidence is against any 
higher rating for status-post carpal tunnel release surgery, 
the benefit-of-the-doubt doctrine is not applicable to this 
extent. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also 
Gilbert v. Derwinski,             1 Vet. App. 49, 55 (1990).


ORDER

An initial compensable rating for status-post CTS release 
surgery, left wrist, from March 11, 2002 to January 28, 2004, 
is denied.

A 10 percent rating for status-post CTS release surgery, left 
wrist, from January 29, 2004 to June 6, 2006, is granted, 
subject to the law and regulations governing the payment of 
VA compensation benefits.

A higher rating than 10 percent for status-post CTS release 
surgery, left wrist, from June 7, 2006 onwards, is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


